Judgment, Supreme Court, Bronx County (Frank Torres, J.), rendered February 20, 1990, convicting the defendant, upon a jury verdict, of three counts of attempted murder in the first degree, reckless endangerment in the first degree, three counts of attempted aggravated assault upon a police officer or a peace officer, criminal possession of a controlled substance in the fourth degree and criminal possession of a weapon in the second degree, and sentencing him, as a second felony offender, to three concurrent indeterminate terms of imprisonment of from twenty-five years to life on the attempted murder counts, to run concurrently with an indeterminate term of imprisonment of from three and one-half to seven years on the reckless endangerment count, all to run concurrently with four concurrent indeterminate terms of imprisonment of from seven and one-half to fifteen years on the possession of a weapon and attempted aggravated assault counts, all to run consecutive to an indeterminate term of imprisonment of from seven and one-half to fifteen years on the possession of a controlled substance count, modified, on the law, to vacate the judgment *211on count nine of the indictment and this count is remitted for a new trial, and otherwise affirmed.
After a police officer observed the butt of a gun protruding from the defendant’s waistband, he and his fellow officers were fully justified in ordering the defendant to stop and then in chasing him, after he attempted to flee. The Supreme Court properly denied the defendant’s suppression motion since he did not discard inculpatory evidence in response to any illegal police conduct (People v De Bour, 40 NY2d 210).
There was also a sound basis for the Supreme Court’s determination that a police officer’s on-line booking arrest report was included in Rosario material turned over by the prosecutor prior to trial. In any event, even if this report was not turned over until immediately prior to the People’s rebuttal case, the defendant was not prejudiced by this late disclosure since defense counsel received the report at a time when it was still useful to his defense (see, People v Perez, 65 NY2d 154).
Since the verdict sheet, to which defense counsel excepted, contained a parenthetical explanation of count nine, charging the defendant with criminal possession of a weapon in the second degree, the conviction on this count must be vacated and the count remitted to the trial court for further proceedings. The Court of Appeals has stated that reversible error occurs when a verdict sheet containing parenthetical notations of "some or all of the crimes’ statutory elements” is submitted to the jury "[ujnless the parties consent” (People v Taylor, 76 NY2d 873, 874; People v Nimmons, 72 NY2d 830).
Finally, in light of the defendant’s criminal background, the sentence imposed did not constitute an abuse of discretion. Concur—Rosenberger, Asch and Rubin, JJ.